USCA11 Case: 20-14806    Date Filed: 07/23/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14806
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:20-cr-00079-RBD-EJK-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


JORGE LUIS GAONA NINO,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 23, 2021)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14806       Date Filed: 07/23/2021   Page: 2 of 2



      Charles Taylor, appointed counsel for Jorge Nino in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Nino’s conviction and sentence are AFFIRMED.




                                          2